Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
Claims 1-19 are pending.  Claims 6-9, 11-13, and 15-17 are withdrawn from consideration.  Claims 1-5, 10, 14, and 18-19 remain in consideration. 
Applicant has added new claims, changing the scope of the examined claims.  The amended claims require new ground of rejection.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, 14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al (US20190095289, “Kumar”).
As to claim 1, 10, 14:
Kumar teaches a communication system (0007), associated method (0007), medium storing a program implementing the method (0128), comprising: 

a communication apparatus (interactive cloud tool 102; Fig. 6, 0054) that communicates with the management apparatus, the communication apparatus comprising: 
a second memory device that stores a set of instructions (memory/storage resources; Fig. 6; 0035); and at least one processor (CPU/processor; 0035) that executes the set of instructions to: obtain a first setting value of a first item from the first backup data received from the management apparatus; obtain a second setting value of a second item that is different from the first item from the second backup data received from the management apparatus (user select backups for recovery; retrieve backup data of selected backups; 0053-0061); and set up the first setting value and the second setting value (retrieve metadata/settings associated with backups; 0060-0063; 0033, 0037, 0043; each backup has a distinct configuration settings, artifacts, metadata; 0033, 0042, 0049, 0050; recover backups with associated metadata/settings; 0053-0061). 
As to claim 2:
Kumar teaches the at least one processor of the communication apparatus executes instructions in the second memory device to: allow a user to select the first item from among a plurality of 
As to claim 3:
Kumar teaches the at least one processor of the communication apparatus executes instructions in the second memory device to allow the user to select the first item and the second item in a case where the user instructs migration data (process allows user to select desired backups for recovery; 0054, 0059, 0074; Fig. 6). 
As to claim 4:
Kumar teaches the at least one processor of the communication apparatus executes instructions in the second memory device to allow the user to select the first item and the second item in a case where the user instructs backup (process allows user interface to for backups; 0054, 0059, 0074; 00454-0047; Fig. 3). 
As to claim 18:
Kumar teaches the at least one processor of the communication apparatus executes instructions in the second memory device to display a first screen including a first plurality of items corresponding to the first backup data obtained from the first backup source apparatus and to display a second screen including a second plurality of items corresponding to the second backup data obtained from the second backup source apparatus (graphical user interface; 0020, 0035, 0088; display selectable backups; 0054, 0059, 0074), wherein the communication apparatus 

As to claim 19:
Kumar teaches the communication apparatus includes (i) the obtained and set up first setting value of the first item, which is different from the second item, from the first backup data obtained from the first backup source apparatus and (ii) the obtained and set up second setting value of the second item, which is different from the first item, from the second backup data obtained from the second backup source apparatus different from the first backup source apparatus (retrieve metadata/settings associated with backups; 0060-0063; 0033, 0037, 0043; each backup has a distinct configuration settings, artifacts, metadata; 0033, 0042, 0049, 0050).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, the prior art does not further suggest the invention according to claim 4, wherein the at least one processor of the first information processing apparatus executes instructions in the memory device to add selection item information showing the first item and the second item selected by the user to the first backup data and the second backup data respectively when the user instructs backup, and wherein the at least one processor of the communication apparatus executes instructions in the second memory device to: receive the first backup data and the second backup data to which the selection item information is added, obtain the first setting value of the first item shown by the selection item information from the first backup data, obtain the second setting value of the second item shown by the selection item information from the second backup data, and set up the first setting value and the second setting value. The prior art does not allow for adding extra selection items to the backup data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138